Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Clunk on 1/15/21.

The application has been amended as follows: 
Claim 9
Line 5: “a tag slot” has been changed to –at least one tag slot—
Line 6: “a chamfer” has been changed to –at least one chamfer—
Lines 7 and 10: “the tag slot” has been changed to –the at least one tag slot—
Line 8: both occurrences of “the chamfer” have been changed to –the at least one chamfer—
Line 11: “a tag having a body” has been changed to –a tag inserted into one of the tag slots, the tag having a body—
Line 15: “chamfer to secure” has been changed to –chamfer adjacent the tag slot to secure—
Claim 14
Line 2 has been changed to: --the at least one slot comprises a plurality of circumferentially spaced tag slots in the upper rim, and the at least one chamfer comprises a plurality of chamfers, each chamfer—
Line 3: 
“form” has been changed to –from—
“each” has been changed to –a respective one—
Claim 15 has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to render obvious a horticultural container comprising a tag slot in the upper rim, wherein adjacent the tag slot is a chamfer having a radially innermost edge radially outwardly spaced from and adjacent to a radially outermost edge of the tag slot to form an interrupted area of the upper rim.  While the prior art of record contains many examples of tag slots in the rim of a container, none teach the particular chamfer configuration, namely that the chamfer comprises a radially innermost edge radially outwardly spaced from and adjacent to a radially outermost edge of the tag slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642